In an action to recover the balance due plaintiff for furnishing labor and materials to construct a private dwelling home for defendant, defendant appeals from an order of the Supreme Court, Nassau County, dated January 13, 1977, which (1) denied that branch of his motion, made pursuant to CPLR 3216, which sought dismissal of the complaint, and (2) conditionally granted that branch of his motion which sought an order of preclusion. Order affirmed, without costs or disbursements. Plaintiff’s time to serve a proper bill of particulars is extended until 20 days after entry of the order to be made hereon. Special Term’s resolution of defendant-appellant’s motion was, in all respects, a proper exercise of discretion. Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.